                                                                                             APPENDIX X


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
     Bodor                                                CIVIL ACTION

               v.
     Maximus Federal Services, Inc.
                                                          NO.       5:19-cv-05787-EGS

                                               ORDER
                                       1'-ll
       AND NOW, this        "2...i-{      Day of   C:::,J,,vi vy'    , 20 2a, it is hereby
       ORDERED that the application of _P_er_si_s_S._Y_u_ _ _ _ _ , Esquire, to practice in this

court pursuant to Local Rule of Civil Procedure 83 .5 .2(b) is

         ll'oRANTED.

       J::l    DENIED.


                                                    ·•-1rrrx
                                                                                             J.
